35 So. 3d 1075 (2010)
In re Helene Melissa SUGAR.
No. 2010-B-0516.
Supreme Court of Louisiana.
June 2, 2010.

ORDER
Considering the recommendation of the hearing committee in this matter,
IT IS ORDERED that Helene Melissa Sugar, Louisiana Bar Roll number 24718, be and she hereby is suspended from the *1076 practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
       /s/ Bernette J. Johnson
       JUSTICE, SUPREME COURT OF LOUISIANA